DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal matters
This action is in response to papers filed 7/5/2022.
Claims 23-28 are pending.
The objection to the drawings has been withdrawn in view of the replacement sheet of 7/5/2022.
The objection to the specification has been withdrawn in view of the replacement specification of 7/5/2022.
While the request for information is moot as the article has been obtained through the office.  It is interesting the inventor can provide arguments in a declaration  to a reference in which he is an author, but be unable to provide article to the office.
The prior art rejection has been withdrawn in view of the amendment.
Priority
The instant application was filed 11/08/2016 is a continuation of 12637753, filed 12/15/2009 and claims priority to provisional application 61/1122524 filed 12/15/2008.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c)  as follows:  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/1122524, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 23 has been amended to recite, “selecting a bull cattle that comprises a genomic DNA fragment which increases at least one of a fertilization rate and an embryo survival rate.” Thus the claim has been amended to encompass the use of any genomic DNA fragment which provides for increases at least one of a fertilization rate and an embryo survival rate.  Thus one interpretation of the claim is the claim now encompasses transgenic cattle in view of recitation, “genomic DNA fragment.”  Review and searching of the provisional application  did not reveal support transgenic cows now encompassed by the claim or merely the presence of fragments to provide for the intended outcome.  The teachings of the specification are limited to the full length bovine FGF2 with either of the mutations provide for the functional outcome of the claim.  Thus the amendment has introduced new matter and written description issues that are not supported by the provisional application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 has been amended to recite, “selecting a bull cattle that comprises a genomic DNA fragment which increases at least one of a fertilization rate and an embryo survival rate. Thus the claim has been amended to encompass the use of any genomic DNA fragment which provides for increases at least one of a fertilization rate and an embryo survival rate.  Thus one interpretation of the claim is the claim now encompasses transgenic cattle in view of recitation, “genomic DNA fragment.”  Review and searching of the provisional application  did not reveal support transgenic cows now encompassed by the claim or merely the presence of fragments to provide for the intended outcome.  
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is claiming any genomic  DNA fragment of any length for the function of increased fertilization rate or embryo survival.
The specification teaches, “ In general, for use as markers, nucleic acid fragments, preferably DNA fragments, will be of at least 12 nucleotides (nt), preferably at least 15 nt, usually at least 20 nt, often at least 50 nt. Such small DNA fragments are useful as primers for the polymerase chain reaction (PCR), and probes for hybridization screening, etc.” (0045)
The teachings of the specification are limited to the full length bovine FGF2 with either of the mutations provide for the functional outcome of the claim. Thus the specification does not provide a representative number of species of the genus or relevant identifying characteristics that adequately identify a structure function relationship between any genic DNA fragment of any length for the function of increased fertilization rate or embryo survival.
 Thus the amendment has introduced new matter and written description issues that are not supported by the provisional application.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.  The rejection maybe addressed by amending the claim to clarify the relationship between the detection of either mutation in the context of the whole bovine FGF2 gene instead of a fragment or transgenic cattle.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 23-28 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khatib ( Journal of animal sciences (2008) volume 86, pages 2063-2067(epub May 2008)),  Morris ( New Zealand Journal of Agricultural Research (2007) volume 50, pages 163-179). 
Morris teaches, “The concept of marker assisted selection (MAS) has been available for over 40 years, since Neimann-Sorensen & Robertson (1961) considered the issue for selecting more productive dairy cattle. The question at the time was how best to combine milk production data with marker information derived from blood typing. The indexing procedure has not had to change since then, but sources of marker information have evolved at an ever-quickening pace, first through electrophoretic polymorphisms, then variable- number tandem-repeat markers, microsatellites, and now SNPs. Nicholas (2006) has pointed out that, for applying MAS, the marker techniques above did not need genome mapping results (establishing locations on the genome). However, the fact is that there has been rather little use of MAS until now, because all the genetic progress made until recently has been through applying quantitative genetic technologies (e.g., as reviewed by Garrick & Snell 2005), with the genome treated as a statistical "black box". Generally any selection to change single genes (which often only affect a single trait) was applied independently from quantitative traits measured on the same animals or their relatives. The mutants being selected against include those from genes coding for the disease traits, for example: bovine leukocyte adhesion deficiency (BLAD; Shuster et al. 1992), α- mannosidosis and β-mannosidosis (Jolly 2002). The full international list of disorders and traits in cattle is available on the "Online Mendelian Inheritance in Animals" website hosted by Australian National Genomic Information Service (ANGIS 2007) where, at the time of writing, 369 disorders and traits are described in cattle, of which 66 are single-gene disorders and traits (including coat colour), and 36 of these have had their causative mutation identified at the DNA level.” (page 168, 1st column).
Morris teaches, “ Multiple ovulation and embryo transfer (MOET) is another existing reproductive technology which historically has been an important tool in the importation of new, high value genotypes due to its capacity to increase numbers rapidly and the greatly reduced probability of disease importation. Both the New Zealand beef and deer industries have benefited from the importation of new genotypes in the past, but currently most potential appears to be in improving the genotypes already in New Zealand. MOET is currently used in both beef and deer breeding for the purpose of genetic improvement of existing genotypes, but at low levels concentrated on very elite females. Any expansion in the use of MOET for genetic improvement purposes is likely to be a result of increased value of genetic change.” (page 170, 1st column).
Morris teaches artificial insemination to accelerate improvement in the dairy industry (166, 2nd column, 1st full paragraph).
Thus Morris teaches breeding dairy cows or cattle based on genetic information including SNPs.
Morris does not specifically teach a G at position 23 of SEQ ID NO 6 or a sequence comprising SEQ ID NO 6.
However, Khatib teaches, “ Genotyping results of the cows revealed that the frequencies of the G and A alleles at SNP11646 were 0.53 and 0.47, respectively, whereas frequencies of the G and T alleles at SNP23 were 0.82 and 0.18, re­spectively. Table 2 shows the estimated differences be­tween genotypes of cows for SNP11646 and SNP23 for survival and fertilization rates. For fertilization rate, no significant genotypic differences were found for either SNP. On the contrary, embryonic survival showed a significant association with SNP11646. Survival rate of embryos produced from GG dams was 10. 73% greater than that of embryos produced from AG dams (P = 0.005) and was 8.66% greater than that of embryos produced from AA dams (P = 0.079). The dominance test was significant for this SNP (P = 0.04 7), and estimates of additive and dominance genetic effects for survival rate were of 4.5% (±0.023) and 6.3% (±0.031), respectively. Least squares means and standard errors for survival and fertilization rates for the cows' geno­types for SNP11646 and SNP23 are shown in Table 3. Table 4 shows survival and fertilization rates and the total number of embryos produced from cows of each genotype for each sire. The GG genotype was associat­ed with an increase in survival rate compared with the AG and AA genotypes. The greatest difference in sur­vival rate among genotypes was observed for embryos produced from sire 5, with a 59% survival rate for GG cows compared with a 28% survival rate for AA cows. Sires 1, 2, 3, 4, and 6 showed genotype differences of 8 to 10% in survival rate. In contrast, for sire 7, survival rates of embryos produced from AA and GG cows were not significantly different.” (page 2065-2066)
Therefore it would have been prima obvious to one of ordinary skill in the art at the time the invention was made to identify male (bull) with a genomic DNA fragment homozygous for G at position 23 of SEQ ID NO 6  or homozygous for G at position 11646 of SEQ ID NO 6 and use the sperm in breeding dairy cattle with cattle homozygous for G at position 23 of SEQ ID NO 6  or homozygous for G at position 11646 of SEQ ID NO 6.  The artisan would be motivated as Khatib teaches the G alleles increase survivability or fertilization rate in dairy cows  The artisan would have reasonable expectation of success as the artisan is using known methods to detect nucleic acid sequences and breed cattle.  
With regards to claim 27, Morris teaches artificial insemination to accelerate improvement in the dairy industry (166, 2nd column, 1st full paragraph).
With regards to claim 28, Morris teaches, “ Multiple ovulation and embryo transfer (MOET) is another existing reproductive technology which historically has been an important tool in the importation of new, high value genotypes due to its capacity to increase numbers rapidly and the greatly reduced probability of disease importation. Both the New Zealand beef and deer industries have benefited from the importation of new genotypes in the past, but currently most potential appears to be in improving the genotypes already in New Zealand. MOET is currently used in both beef and deer breeding for the purpose of genetic improvement of existing genotypes, but at low levels concentrated on very elite females. Any expansion in the use of MOET for genetic improvement purposes is likely to be a result of increased value of genetic change.” (page 170, 1st column).
Response to Arguments
	This is a new ground of rejection necessitated by amendment.
Summary
No claims are allowed.
Brzokova (Czech J. Anim. Sci., 61, 2016 (8): 377–382) may be of interest in this case.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634